     Case 2:15-cv-01608-MMD-VCF Document 99 Filed 12/11/20 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                   ***
6     LEEANN E. ARCHULETA; AND                            Case No. 2:15-cv-01608-MMD-VCF
      MICHAEL DICKENS, an individual,
7                                                                    ORDER
                                      Plaintiffs,
8            v.
9     CORRECTIONS CORPORATION OF
      AMERICA, A MARYLAND
10    CORPORATION DOING BUSINESS AS
      NEVADA SOUTHERN DETENTION
11    CENTER,
                           Defendant.
12

13         The Court previously granted Defendant Corrections Corporation of America’s
14   motion for summary judgment (ECF No. 81 (“Motion”)) on Plaintiff1 Leeann Archuleta’s
15   retaliation claim under Title VII. (ECF No. 89 (“Order”).) The Court entered judgment
16   accordingly. (ECF No. 90.) Plaintiff appealed the Order. (ECF No. 92.) The Ninth Circuit
17   Court of Appeals reversed this Court’s summary judgment ruling and remanded for further
18   proceedings. (ECF No. 96.) Accordingly, the Court’s Order granting Defendant summary
19   judgment and the judgment entered (ECF Nos. 89, 90) are vacated.
20         It is therefore ordered that the parties file a status report within seven days
21   addressing whether the Court should consider the remaining arguments in Defendant’s
22   Motion (ECF No. 81), to the extent Defendant is still asserting the remaining arguments.
23         DATED THIS 11th Day of December 2020.
24

25                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
26
27         1As indicated by the case caption, Michael Dickens was also a Plaintiff in this case.
     However, the Court previously dismissed Dickens’ claims with prejudice. (See ECF No.
28
     80.)
